 In the MatterOf AMERICAN EXTRACT COMZ'ANYandINTERNATIONALFuR& LEATHER WORKERS UNION, LOCAL 200, AFFILIATEDWITHTHEC. I. O.Case No. B-4288.-Decided September 08, 1942Jurisdiction: tanning extract manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including firemen-watchmen, but excluding executives, supervisoryemployees, foremen,working or subforemen, clerical workers, laboratoryworkers, andteamsters,stipulation as to.Mr. A. V. Cherbonnier,of New York City, for the Company.Mr. George O. Pershing,of Williamsport, Pa., andMr. Oscar Ober-therof Mt. Jewett, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International' Fur & Leather WorkersUnion, Local 200, herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation ofemployees of American Extract Company, Port Allegheny, Pennsyl-vania, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before W. G.Stuart Sherman, Trial Examiner. Said hearing was held at Sheffield,Pennsylvania, on September 17, 1942.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THEBUSINESSOF THE COMPANYAmerican Extract Company is an Illinois corporation with its prin-cipal placeof business at Port Allegheny, Pennsylvania, where it is44 N. L.R. B., No. 100.551 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the manufacture of tanning extracts.During 1941 theCompany purchased raw materials valued in excess of $200,000, ap-proximately 85 percent of which was shipped to it from points out-side Pennsylvania.During the same period, the Company shippedfinished products valued in excess of $200,000 to points outside Penn-sylvania.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED-International Fur & Leather Workers Union, Local 200, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring May 1942, the Union requested the Company to recognizeit as the exclusive representative of the Company's employees.TheCompany denied this request, stating that it doubted the Union's claimto a majority.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial number ofthe employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the- Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, includingfiremen-watchmen, but excluding executives, supervisory employees,foremen, working or subforemen, clerical workers, laboratory workers,and teamsters, constitute a unit appropriate for the purposes, of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of ElectionThe Trial Examiner reported that the Union presented 34 membership application orenrollment cards bearing apparently genuine signatures of persons whose names appearon the Company's pay roll of September 15, 1942.There are approximately 63 employeesin the unit hereinafter found to be appropriate. AMERICAN EXTRACT COMPANY553herein, subject to the limitations and additions set forth -in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American ExtractCompany, Port Allegheny, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed,during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding any who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Fur & Leather Workers Union, Local200, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.